DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 – 10 in the reply filed on November 8, 2021 is acknowledged.  The traversal is on the ground(s) that no evidence and/or examples was provided to support the conclusions of patentable distinction between the groups.  This is not found persuasive because: with regards to the argument that no evidence of record is provided to restrict from Group I to other groups, contrary to Applicant’s argument, an example US 2007/0092734 A1 is provided to demonstrate that the claimed process can be used to make another and materially different product (in addition to other materially different processes that can be used to make products, such as reactive cathodic arc vapor deposition); with regards to the argument that no evidence is provided that related processes and products as claimed would meet the prongs for distinctness, likewise examples are provided to demonstrate how the methods do not overlap in scope, lead to materially different function and effect, and are not obvious variants.
The requirement is still deemed proper and is therefore made FINAL.

Specification


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites a step of “forming the CeO2-TiO2 composite film …by chemical vapor deposition (“CVD”) using a solution ….at a temperature…”. While the limitation renders clear that a CeO2-TiO2 composite film is formed by executing a chemical vapor deposition technique, it is unclear a.) if the highlighted limitation are functions of the forming step or chemical vapor deposition process and b.) if not a function, is the limitation meant to be a substep of chemical vapor deposition, and c.)  in what manner within the myriad substeps that encompass chemical vapor deposition would utilizing the recited solution and the relationship of the temperature to a broad category of techniques (i.e. “what does it mean to use a solution in chemical 
Additionally regarding claims 1, 9, 10; the claims recite that the temperature “ranging from…”. However, in the context of the ranging is of the CVD process as a whole, it is unclear whether the ranging is the range of temperatures allowed for all the myriad steps that can be encompassed broadly by “a CVD process”, or the range of temperatures allowed in one or more unrecited steps within CVD.
Regarding claims 2, 3, 7, 8; the claims respectively recite wherein clauses that recites that the metal trifluoroacetates “are made by reacting…” or “made by reacting…”. The limitation of reacting the recited reagents are passively voiced as opposed to being particular and active actions/steps of the method. It then becomes unclear if the action of making metal triflouroacetates by reacting the recited reagents is a required step of the method, or if the recitation of “metal trifluoroacetes [are] made by …” is describing a product by process.  If the intention is to require the steps of making 
Regarding claim 5 and 6, the phrase “aerosol-assisted CVD (AACVD) of a homogenous mixture of the …as a single depositing step” likewise suffers similar deficiencies to that of parent claim 1 mutatis mutandis. Additionally, there is a lack of sufficient antecedent basis for the action of “said depositing” – it is not clear that the use of the claimed solution is for depositing and not necessarily required in the parent claim. Furthermore, the phrasing renders unclear whether the aerosol assisted CVD is characterized by having a single (i.e. only one) depositing step, or if the interaction of the recited homogenous mixture of the metal trifluoroacetates in air onto the FTO substrate constitutes a single deposition step of the AACVD. The latter interpretation also suggest that dependency of the claims should be to the subject matter of claim 4.
Additionally, regarding claim 6 the negative limitation “without a further dispersion, coating or heating step” a.) does not render clear if the limitation applies to the “single deposition step” or to the method as a whole; and b.)  the negative limitation in context introduces uncertainty of the metes and bounds of the limitations of the method as a whole.  While the courts have recognized that there is nothing inherently ambiguous or uncertain about a negative limitation so long as the boundaries of the patent protection sought are set forth definitely, a prima facie case of indefiniteness arises in situations where the negative limitations defined the invention in terms of what it was not, rather than pointing out what the invention is. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953). In view of the context of claim 6 as a whole, there appears to be a drawing of metes and bounds by what the invention is not.

Claim Rejections - 35 USC § 102
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehsan et al. “Facile fabrication of CeO2-TiO2 thin films via solution based CVD and their photoelectrochemical studies”. Journal of Materials Science: Materials in Electronics (June 23 2018) 29:13209-13219. https:/ /doi.org/10.1007 /sl 0854-018-9445-x (of record, hereafter “EHSAN”).
Regarding claims1, 2, 3, 4, 5, 6, 7, 8, 9, 10; EHSAN is directed to a single step deposition protocol for the formation of homogenous CeO2-TiO2 composite thin film 3-xH2O, 1.58 mmol Ti(iPro)4 [molar ratio of 1:1] with methanol and trifluoroacetic acid at a ratio of  to form Ce-Ti trifluoroacetates in the methanol (page 13217 Conclusion); providing and cleaning a FTO (fluorine-doped tin oxide) substrate; heating the substrate to a temperature between 550 and  600°C [temperature ranging from about 500 to about 650°C, partially meeting claims 9 and 10]; and applying the solution to the setup by generating a mist from the solution and then exposing the substrate to the mist to form a CeO2-TiO2 composite thin film. The resulting film comprised mesoporous spherical particles with diameters between 0.8 to 2.0 μm with pore sizes (page 13212 “Morphology and compositional characterization).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that lists exceptions to what may be considered prior art: 

(b)(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.

The Examiner notes that EHSAN is coauthored by the joint inventors of the instant application and that the publication date of EHSAN is June 23, 2018, which is within the grace period of 1 year before the effective filing date of the claimed invention. However, EHSAN also lists three other authors that were part of the disclosure within 1. The Applicant may file an affidavit or declaration under 37 CFR 1.130 to establish that a disclosure is not prior art under 35 USC 102(a) due to an exception in 35 USC 102(b)2.  Where the authorship of the prior art disclosure includes the inventor or a joint inventor named in the application, an "unequivocal" statement from the inventor or a joint inventor that he/she (or some specific combination of named joint inventors) invented the subject matter of the disclosure or relevant parts of the disclosure, accompanied by a reasonable explanation of the presence of additional authors, may be acceptable in the absence of evidence to the contrary. See In re DeBaun, 687 F.2d 459, 463, 214 USPQ 933, 936 (CCPA 1982). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Arnepalli et al. US 2018/0347039
Ehsan et al. “Fabrication of CoTiO3–TiO2 composite films from a heterobimetallic single source precursor for electrochemical sensing of dopamine”. Dalton Trans., 2016, 45, 10222
2TiO4) films from a trinuclear molecular precursor. Polyhedron, 2017, 133, 179–186. http://dx.doi.org/10.1016/j.poly.2017.05.035.
Edusi et al. “The Effect of Solvent on the Phase of Titanium Dioxide Deposited by Aerosol-assisted CVD”.  Chem. Vap. Deposition, 2012, 18, 126–132 http://dx.doi.org/10.1002/cvde.201106961

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717



 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2153.01(a)
        2 See MPEP 2155.01